Citation Nr: 1426688	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-09 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1954 to May 1974.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the appellant's claim.

The Veteran died March [redacted], 2010.  The immediate cause of death listed on the death certificate was sepsis due to clostridium difficile colitis.

The Veteran was service-connected for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy and residuals of prostate cancer, status post prostatectomy.  The Veteran's combined disability rating was zero percent.  The appellant contends that the Veteran's death is due to his service-connected disabilities.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal (primary) or a contributory cause of death.  38 C.F.R. § 3.312.

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Post-service private medical records show that the Veteran was diagnosed with prostate cancer in October 2005.  In January 2006, he underwent a radical prostatectomy.  

Private treatment records dated in December 2009 indicate that the Veteran was admitted to The Villages Regional Hospital with sepsis, secondary to cellulitis of the lower extremities, thought to be bullous cellulitis by an infectious disease.  

A January 2010 private medical note reveals that the Veteran's sepsis from infections of the legs and leg ulcers was being treated with antibiotics.

In light of the evidence, a VA medical opinion should be obtained in order to properly assess the appellant's cause of death claim.  The opinion should address whether the Veteran's service-connected disabilities were the primary or contributory cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to a physician with the appropriate expertise to render an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that one or a combination of the Veteran's service-connected disabilities was the principal or a contributory cause of the Veteran's death.

(The Veteran was service connected for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy and residuals of prostate cancer, status post prostatectomy.)

Additionally, the physician should provide an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that any principal or contributory cause of the Veteran's death had its onset during, or is otherwise related to, his military service, including presumed exposure to herbicide agents such as Agent Orange.

The claims file must be reviewed.  The examination report must include a complete rationale for all opinions expressed.  If the physician feels that a requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the physician (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

